Title: From George Washington to James McHenry, 5 May 1799
From: Washington, George
To: McHenry, James


Private 
My dear Sir,Mount Vernon 5th May 1799   
Your private letter of the 29th Ulto was received yesterday, and requires but a short reply.
From an observation of yours, in answer to my letter of the 23d Ulto, I perceive my meaning with respect to the settlement of relative

Rank, has been misunderstood; or, if taken properly, I must adhere to the opinion I gave of the injustice which would be inflicted upon the Officers of States remote from the Seat of Government; if those in the vicinity of it are to Rank before them, because they were on the spot to announce the acceptance of their appointments at an earlier day.
Rank & Pay are distinct things; the Officer who may have received the latter to day, sustains no injury from him who received it yesterday; but if the commencement of Rank in the same grades, is to be regulated (under the circumstances I have mentioned) from the dates of their acceptances it will have injustice stamped on the face of it: for in that case those who are most remote—not by any act avoidable in themselves, but from the nature of things—become in almost every instance juniors; when perhaps many of them, in consideration of former Services, or other weighty pretensions might, justly, be entitled to Seniority.
The mode which you have suggested to the President for settling the Rank of the field Officers, is, certainly the best that could be offered to his consideration; and I trust will be approved by him.
Let the vacancy, occasioned by the non-acceptance of Mr Mercer be filled by whomsoever it may, I am glad he has refused it. But, in the name of common modesty, what did this young Gentleman expect? the command of the Regimt? Upon the principle wch governed the Board of General Officers in assigning the present addition to it, I think it would be injudicious to fill the Vacancy from a quarter that did not occasion it; Nor can it be better filled, I believe, than with the appointment of Turner, or Randolph—the first of whom is spoken of as possessing talents peculiarly adapted to this Service.
What is the determination of Watts? With very great esteem and regard I am—My dear Sir Your Most Obedient and Affectionate Hble Servt

Go: Washington

